Citation Nr: 0700404	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 
1983.   

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the issue of entitlement to TDIU must be 
remanded to the RO for additional action.

A claim for TDIU may be referred to the Compensation and 
Pension Service when a veteran does not meet the percentage 
standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 
C.F.R. § 4.16(b) (2006).

In this case, the veteran is service-connected for seizure 
disorder, evaluated as 20 percent disabling, and status-post 
right ankle fracture with right total ankle arthroplasty for 
post-traumatic arthritis, evaluated as 20 percent disabling.  
The veteran's combined evaluation is 40 percent.  

A February 2003 letter from the Office of Personnel 
Management (OPM) informed the veteran that his application 
for disability retirement had been approved.  

A March 2003 letter from the Supervisor of Shipbuilding, 
Conversion and Repair, United States Navy, (Supervisor) 
provides that the veteran was being medically retired at 100 
percent disability in April 2003.  The veteran was unable to 
perform the duties of his assigned job description at this 
command due to an ankle injury he received on active duty and 
a recent "total ankle replacement" surgery performed at the 
New Orleans VA Medical Center.  The veteran was a Quality 
Assurance Specialist (Shipboard Inspector).  This position 
required constant walking and climbing on steel decks and 
ladders throughout the day, which the veteran was unable to 
perform.  Due to extensive downsizing and restructuring of 
the command there were no positions available to accommodate 
the veteran at or below his pay level.

The Supervisor completed a VA Form 21-4192 in March 2003, 
noting that the veteran had been allowed to remain 
unchallenged on the rolls because he was serving as union 
president until February 2003.  He could not perform any 
meaningful work for this command now.  He could not perform 
his job due to disability.  

A May 2003 determination from the Social Security 
Administration (SSA) finds that the veteran was disabled as 
of April 2003.  The primary diagnosis was fractures of the 
lower limb.  No secondary diagnosis was established.  The 
Technical Rationale submitted by SSA provides that the 
veteran was 56 years old with a GED and past relevant work as 
a Quality Assurance Inspector for the shipping industry.  
There were no jobs in the DOT that described this job because 
it was a composite.  Considering the veteran's age, 
education, past relevant work and residual functional 
capacity, he should not return to his past job as a Quality 
Assurance Inspector for the shipping industry as he performed 
it.  There were not enough numbers of other jobs in the 
national economy into which he could easily transfer and thus 
he was found to be disabled.  

The Board finds that the foregoing evidence reflects the type 
of situation that warrants consideration of an extra-
schedular evaluation under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).  The case must be remanded to the RO so that it may 
refer these claims to the Compensation and Pension Service 
for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  As provided by 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) (2006), the RO 
should refer the appeal to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration on the issue 
of entitlement to TDIU.

2.  After receiving a response from the 
Director, Compensation and Pension 
Service, the RO should undertake any 
adjudicative action necessary.  If the 
disposition of the issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


